Citation Nr: 0602175	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-39 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected urticaria with scars, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

Service connection for urticaria with scars was granted via 
the aforementioned December 2003 rating decision effective 
March 31, 2002.  The RO assigned a 10 percent rating.  The 
veteran filed a timely notice of disagreement as to the 
assigned disability rating.  The RO issued a statement of the 
case (SOC) in November 2004, and the veteran perfected an 
appeal by filing a timely VA Form 9 (substantive appeal) 
later in November 2004.  

In March 2005, the veteran's claim was advanced on the 
Board's docket due to severe financial hardship.  See 38 
C.F.R. § 20.900(c) (2005).  The Board remanded the case to 
the VA Appeals Management Center (AMC) for further 
development and adjudicative action.  After this was 
accomplished, in September 2005 the AMC issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim.  The case has been returned to the Board for 
further appellate action.

Issues not on appeal

In a January 2005 statement, the veteran appears to have 
raised the issues of service connection for hypertension, a 
psychiatric disorder, migraine headaches, a kidney disorder, 
and an eye disorder, all claimed as secondary to the service-
connected urticaria.  These matters are referred to the RO 
for appropriate action.



FINDINGS OF FACT

1.  Since April 24, 2004, the veteran's urticaria has not 
been manifested by recurrent, debilitating episodes occurring 
at least four times in the past 12-month period, which 
require intermittent systemic immunosuppressive therapy.

2.  From March 31, 2003, to April 23, 2004, the veteran's 
urticaria manifested as recurrent, debilitating episodes 
occurring at least four times in the past 12-month period, 
which required intermittent systemic immunosuppressive 
therapy.  From March 31, 2003, to April 24, 2004, the 
veteran's urticaria with fine scars did not require 
continuous immunosuppressive therapy.

3.  The scars from the urticaria do not involve the head, 
face, or neck; are not deep; do not cause limited motion; do 
not involve an area or areas of 144 square inches (929 square 
centimeters); are not unstable; are not painful on 
examination; and do not cause limitation of function of the 
back, shoulders, or forearms.
 
4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
urticaria with scars, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the veteran's 
urticaria with scars have not been met from April 24, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7825 (2005).

2.   The criteria for a disability rating of 30 percent were 
met from March 31, 2003, to April 23, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7825 
(2005); Fenderson v. West, 12 Vet. App. 119 (1999).

3.  The criteria for referral for increased disability rating 
for urticaria with scars on an extra-schedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected urticaria with scars, which is currently 
rated 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the November 
2004 SOC and the September 2005 SSOC of the relevant law and 
regulations pertaining to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
April 2005, whereby the veteran was advised of the provisions 
relating to the VCAA, to include advising him that the 
evidence must show that his service-connected urticaria had 
gotten worse.  Accordingly, he was told of the information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As for the 
evidence to be provided by the veteran, he was advised to 
identify any recent treatment for his service-connected 
urticaria and to submit evidence showing that his service-
connected urticaria had increased in severity.

In addition, in the April 2005 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  [An examination was completed later 
in July 2005.]  

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA was responsible 
for getting relevant records from any Federal agency, to 
include records from the military, VA medical centers 
(including private facilities where VA authorized treatment), 
and the Social Security Administration.  The veteran was also 
told that VA make reasonable efforts to get relevant records 
not held by a Federal agency, including records from state 
and local governments, private doctors and hospitals, and 
current or former employers.  Previously, in an April 2003 
letter, the RO told the veteran that it had obtained copies 
of his treatment records from a VA medical center.

The veteran was advised by VA in the April 2005 letter that 
if you have any evidence in your possession that pertains to 
your claim, please sent the evidence to VA..  Thus, the VCAA 
letter complied with the requirement of 38 C.F.R. 
§ 3.159(b)(1) to  request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Furthermore, the September 2005 SSOC included the 
"give us everything you've got language" contained in 
38 C.F.R. § 3.159(b)(1).  See the SSOC, page 2.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the April 2005 VCAA letter 
requested a response by within 60 days from the date of that 
letter and that the letter did not expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  While one year has not passed 
since the April 2005 VCAA letter, the record reflects that 
the claim was  readjudicated and a SSOC was provided to the 
veteran in September 2005 following VCAA notice compliance 
action.  The Board notes that the fact that the veteran's 
claims were readjudicated in the September 2005 SSOC, prior 
to the expiration of the one-year period does not render the 
RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) [codified at 38 U.S.C. § 
5103], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Although the RO assigned a disability rating in December 
2003, prior to the issuance of the VCAA letter in April 2005, 
a previous VCAA letter was provided to the veteran in April 
2003.  That VCAA letter of necessity dealt with the veteran's 
service connection claim, which was granted in December 2003.  
Nonetheless, it is applicable to the subsequently raised 
increased rating claim as well.  
See VAOPGCPREC 8-2003.   

In any event, the increased rating claim was readjudicated by 
the RO in the September 2005 SSOC, and the veteran and his 
representative were allowed the opportunity to present 
evidence and argument in response.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of any VCAA notice.  Moreover, the veteran has not alleged 
any prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records and reports of VA examinations, 
which will be described below.

The Board notes the veteran's representative's argument in 
the January 2006 informal hearing presentation that the 
latest VA examination is inadequate because the examination 
was completed in July 2005, during a period of inactive 
urticaria and that therefore VA did not comply with the 
directives of the March 2005 remand.  

It appears that the July 2005 VA examination was indeed done 
during a period of inactive urticaria.  However, as will be 
explained below, the crucial question in this case is whether 
the veteran's urticaria results in recurrent debilitating 
episodes occurring at four times in a twelve-month period 
that require systemic immunosuppressive therapy.  An 
examination is not necessary to resolve this matter.  In this 
case, there is ample evidence regarding treatment of 
urticaria.   Provided that it is otherwise adequate for 
rating purposes, any hospital report, or any examination 
report, from any government or private institution may be 
accepted for rating a claim without further examination.  See 
38 C.F.R. § 3.326(b) (2005).  

Moreover, the March 2005 Board remand did not absolutely 
require that an examination be conducted at all or that, if 
conducted it be done at a certain time.  Specifically, the 
remand provides that "[i]f additionally obtained medical 
evidence is not sufficient for rating purposes, VBA should 
make arrangements with an appropriate VA medical facility for 
the veteran to be afforded an examination to ascertain the 
severity of the service-connected urticaria" and that 
"[t]he report of the examination, if conducted, should be 
associated with the veterans' VA claims folder."  March 2005 
Board remand, page 4.  Thus, the Board's remand did not 
require that an examination be conducted.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

Moreover, the Board remand further indicated that "[t]o the 
extent practicable, the examination should be scheduled 
during a tome in which the veteran experiences a flare-up of 
his service-connected disability."  March 2005 Board remand, 
page 4. [emphasis added].  Cf. Voerth v. West, 13 Vet. App. 
117, 122-3 (1999) [a VA examination to ascertain the severity 
of a flare-up in disability need not be scheduled where such 
flare-ups were of an impractically short duration]. 

 The Board finds that the additionally obtained VA treatment 
records are sufficient for rating purposes under 38 C.F.R. 
§ 3.326(b).  Therefore, regardless of whether it was 
practicable to schedule the veteran for an examination during 
a period of active urticaria, an examination was not 
necessary.  As such, VBA complied with the directives of the 
March 2005 Board remand.    
 
A review of the record shows that the veteran was apparently 
denied Social Security disability benefits.  However, the 
veteran did not indicate that the records pertaining to that 
claim provide evidence of the severity of his service-
connected urticaria.  Therefore, a remand to obtain records 
from the Social Security Administration is not necessary, as 
they are not pertinent to his claim.  Cf. Brock v. Brown, 10 
Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal.]; see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has not expressed a desire to 
have a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Specific rating criteria

(i.) Urticaria

The veteran's skin disability is rated 10 percent disabling 
under Diagnostic Code 7825 [urticaria].  The criteria for 
Diagnostic Code 7825 provide for assignment of a 10 percent 
rating where there are recurrent episodes of urticaria 
occurring at least four times during the past 12-month 
period, and; responding to treatment with antihistamines or 
sympathomimetics.  A 30 percent rating is warranted where 
there are recurrent debilitating episodes occurring at least 
four times during the past 12-month period, requiring 
intermittent systemic immunosuppressive therapy for control.  
A 60 percent evaluation is warranted where there are 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite continuous 
immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic 
Code 7825 (2005).



(ii.)  Scars

Diagnostic Code 7800 pertains to disfigurement of the head, 
face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

Under the Diagnostic Code 7801, pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square (sq.) inches (929 
sq. centimeters (cm.)) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).

A maximum 10 percent rating is warranted for scars, other 
than the head, face, or neck, that are superficial, that do 
not cause limited motion, and that involve area or areas of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2005).

A maximum 10 percent rating is warranted for superficial, 
unstable scars and for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2005).

Under the Diagnostic Code 7805, scars may also be evaluated 
on the basis of any related limitation of function of the 
body part that they affect.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's skin disability is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 7825 [urticaria] (2005).  
Diagnostic Code 7825 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (urticaria).  The 
Board can identify no more appropriate diagnostic code for 
the actual manifestations of urticaria, as opposed to 
manifestations of scar tissue, and the veteran has pointed to 
none.  

Mittleider concerns

While the veteran was treated for facial skin symptomatology 
in March 2005, the assessment was acne vulgaris, not a flare-
up of urticaria.  Also, in September 2004, the veteran sought 
emergency room treatment for a rash of the inner thighs 
bilaterally; however the impression was cellulitis, not 
urticaria.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, the medical records 
clearly differentiate treatment for, and residuals of, 
urticaria from treatment for or residuals of other skin 
conditions, including acne.


Schedular rating

The competent medical evidence does not show that the 
veteran's urticaria is currently manifested by recurrent, 
debilitating episodes occurring at least four times in the 
past 12-month period, which require intermittent systemic 
immunosuppressive therapy.  The report of the July 2005 VA 
examination reflects that the veteran currently uses 
Benadryl, an antihistamine.  The veteran has not claimed that 
he has used systemic immunosuppressive therapy in the past 
twelve months, and the record, including the lists of current 
medications, does not reflect any such treatment.  

Although the veteran's treating psychiatrist reported in 
February 2005 that the veteran claims that he has flare-ups 
of urticaria during the winter months (from November to 
April), the record does not reflect any treatment for 
urticaria in early 2005 or, for that matter since November 
2003.  

Here, the only evidence in favor of the claim based on his 
current level of disability are the veteran's self-reports of 
recurrent episodes of urticaria during the winter months; 
however, these reports are in the context of a virtually 
negative medical record regarding current severity.  Although 
the Board has taken the veteran's contentions into 
consideration, the Board finds the objective medical evidence 
to be more credible and more probative.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  See also Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].  

In short, the Board finds no objective basis on which to 
award a rating in excess of 10 percent based on current 
symptomatology.



Esteban considerations

The record reflects that the veteran has scarring from his 
urticaria as a result of scratching during flare-ups.  The 
report of the July 2005 VA examination shows that the scars 
are the result of the urticaria being excessively pruritic 
and that over time, the veteran had scratched these lesions 
to the point that scars were produced when the excoriations 
healed.  Such scarring has been service connected as part of 
the urticaria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).  The Board has thus given thought as to whether the 
veteran's urticaria scars may be separately compensated.

The first matter is what scarring is attributable to the 
urticaria.  The report of the March 2005 VA examination 
reflects that the veteran has scarring on his face.  However, 
the examiner indicated that this scars were acneiform scars.  
Therefore, Diagnostic Code 7800 is not applicable.  

The report of the March 2005 VA examination shows that the 
urticaria-related scars were on the back, both shoulders, and 
both forearms.  Color photos show three scars on the back, 
which the examiner reported as the following: a 7.5 cm. by 6 
millimeter scar on the right lower thoracic back, a 3 cm. 
right lumbar back scar, and a 2.5 cm. left mid lumbar back 
scar.  The color photos also reflect four scars on the right 
and left forearms, posteromedial aspects, which the examiner 
reported as the following: on the right forearm, 3 and 4 cm. 
scars, and on the left forearm, 2 and 3 cm. scars.  The 
examiner noted that these scars were very superficial.  The 
report of the examination does not reveal that the scars 
caused any limited motion.  

Diagnostic Code 7800 is inapplicable because the urticaria 
scars are not on the veteran's head, face or neck.  Because 
the scars are not deep or cause limited motion, Diagnostic 
Code 7802 is inapplicable.  The report of that examination 
also reflects that the urticaria-related scars do not involve 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Thus, a compensable rating under Diagnostic Code 
7802 is not warranted.  Moreover, the examiner noted that 
there was no instability of the scars and that the scars were 
not painful.  There is no clinical evidence that the scars 
are tender or that they impact the function of the veteran's 
back, shoulders, or forearms.  Therefore, Diagnostic Codes 
7803, 7804, and 7805 are not applicable.  

In short, the veteran's scars from the urticaria do not 
involve the head, face, or neck; are not deep; do not cause 
limited motion; do not involve an area or areas of 144 square 
inches (929 square centimeters); are not unstable; are not 
painful on examination; and do not cause limitation of 
function of the back, shoulders, or forearms.  In the absence 
of the scars being symptomatic, application of the diagnostic 
codes involving scars under 38 C.F.R. § 4.118 would therefore 
not avail the veteran.  

One final comment:  the veteran's discomfort is due to the 
pruritic urticaria and not the scars themselves.  The medical 
evidence makes it clear that the scars are the result of such 
discomfort and not the cause.  

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the December 2003 rating decision.  
Staged ratings under Fenderson are therefore for 
consideration.  

(i.)  Urticaria

There does appear to have been a diminution of symptoms of 
the urticaria since service connection was awarded.  As noted 
above, the veteran's urticaria is not currently manifested by 
recurrent, debilitating episodes occurring at least four 
times in the past 12-month period, which require intermittent 
systemic immunosuppressive therapy.  However, the veteran 
received extensive treatment for the urticaria in March, 
April, and November 2003.  The evidence is not clear on 
whether the recurring episodes of urticaria occurred at least 
four times during the 12-month period from March 31, 2003, to 
March 31, 2004, because it is not clear whether the treatment 
in March and April 2003 was for a single episode of 
urticaria.  Nonetheless, during that period, the veteran's 
urticaria was clearly treated with intermittent 
immunosuppressive therapy.  Specifically, on March 5, 2003, 
the veteran was given Decadron.  On March 7, 2003, he was 
given Periactin.  On March 22, 2003, he was given 
Dexamethasone.  Methylprednisolone was prescribed from March 
25, 2003, to April 24, 2003.  On November 26, 2003, he was 
given Solu-Medrol.  The November 2003 VA examiner noted that 
the veteran had occasional steroid therapy.  

Therefore, the evidence shows that during the 12-month period 
following the grant of service connection on March 31, 2003, 
the veteran's urticaria more nearly approximated the criteria 
of recurrent, debilitating episodes occurring at least four 
times in the past 12-month period, which required 
intermittent systemic immunosuppressive therapy.

From March 31, 2003, to April 24, 2004, the veteran's 
urticaria did not require continuous immunosuppressive 
therapy, which would allow for the assignment of a 60 percent 
rating for that period.  The veteran required 
immunosuppressive therapy in March and April 2003 and again 
in November 2003.  The lack of treatment from May 2003 to 
October 2003 and from December 2003 to April 2004 shows that 
the therapy was intermittent and not continuous.  
Methylprednisolone was prescribed through April 24, 2003.  
After April 24, 2003, the veteran only had an episode of 
urticaria from November 17, 2003, to November 26, 2003, at 
which he was given Solu-Medrol once.  The medical evidence 
does not reflect treatment of other episodes of urticaria 
during the 12-month period following April 24, 2003.  

Thus, the evidence shows sufficient symptomatology to allow 
for the assignment of a staged rating of 30 percent for 
urticaria through April 23, 2004.



(ii.)  Scars

The Board finds that at no time since the effective date of 
service connection, March 31, 2003, has the veteran's scars 
met or nearly approximated the criteria for a compensable 
rating under the diagnostic codes involving scars under 38 
C.F.R. 
§ 4.118.  The medical evidence over the years has not shown 
that the scars from the urticaria involve the head, face, or 
neck; are deep; cause limited motion; involve an area or 
areas of 144 square inches (929 square centimeters); are 
unstable; are painful on examination; or cause limitation of 
function of the back, shoulders, or forearms. There does not 
appear to have been either an appreciable worsening of or 
diminution of scar symptoms at any time since service 
connection was awarded.  Accordingly, the Board concludes 
that staged ratings are not for application for the scars.

Extraschedular evaluation

In the September 2005 SSOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.
The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

The record does not show that the veteran has required 
frequent hospitalizations for his skin disability.  In fact, 
the record does not reflect that he has been hospitalized at 
all for his skin disability.

Additionally, there is not shown to be objective evidence of 
marked interference with employment due to the disability 
such as to trigger consideration of the extraschedular 
provisions.  

During the November 2003 VA examination, the veteran  
reported that he had lost four jobs in the past year because 
of repeated emergency-room visits due to urticaria.  At the 
July 2005 VA examination, he again reported that he lost four 
jobs because he had to seek treatment for his urticaria.  The 
Board finds these statements to be lacking in credibility.  

The record on appeal does not indicate veteran lost any job 
because of his skin condition.  Rather, the medical evidence 
indicates that the veteran has a significant psychiatric 
disability, major depressive disorder with anxiety.  He also 
has a history of alcohol and crack cocaine dependence.  The 
Board additionally notes, in this connection, that on 
entrance to a VA substance abuse and dependence treatment 
program in January 2001 the veteran noted that he had been 
laid off a job.  He did not mention the urticaria, and it 
appears that he was laid off due to the substance abuse.

In short, the Board places no weight of probative value on 
the veteran's self-serving statements to the effect that his 
urticaria markedly interferes with employment.
In that regard, the Board notes the absence of treatment for 
urticaria since November 2003.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) [in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole].

There is nothing in the evidence of record to indicate that 
the service-connected urticaria with scars causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  

[The veteran's treating psychiatrist has opined that the 
veteran cannot work due to a combination of medical and 
psychiatric conditions that include major depressive 
disorder, chronic back pain, and urticaria.  This opinion 
does not indicate that the urticaria interferes with the 
veteran's employment beyond that which is contemplated in the 
assigned schedular rating, and it is therefore not 
probative.]

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against a showing that the veteran's service-connected 
urticaria with scars warrants an increased rating, in excess 
of the currently assigned 10 percent, from April 25, 2004 
forward.  Under Fenderson, an initial 30 percent disability 
rating is assigned for the veteran's service-connected 
urticaria with scars from March 31, 2003, to April 24, 2004.  
To that extent only, the appeal is allowed.







	(CONTINUED ON NEXT PAGE)





ORDER

An increased disability evaluation for urticaria, in excess 
of the currently assigned 10 percent  from April 23, 2004, is 
denied.

An initially assigned disability evaluation of 30 percent is 
granted for urticaria from March 31, 2003, to April 23, 2004, 
subject to governing regulations concerning the payment of 
monetary benefits.  Extent only, the appeal is allowed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


